MEMORANDUM **
Jose Santos-Sanchez appeals the judgment of conviction pursuant to his guilty plea to reentry after deportation subsequent to an aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). His attorney has filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that he can identify no issues for review.
Because our independent review of the record and the briefs on appeal pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Santos-Sanchez knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir. 1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement). Accordingly, counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED in part.
We remand for the limited purpose of directing the district court to amend the judgment to reflect a conviction under 8 U.S.C. § 1326(a) only. See United States v. Herrerar-Blanco, 232 F.3d 715 (9th Cir. 2000) (sua sponte remanding to the district court with directions to correct the judgment of conviction to exclude a reference to 8 U.S.C. § 1326(b)(2)).
DISMISSED in part and REMANDED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.